            Case 1:20-cv-03163-RMP                   ECF No. 22          filed 08/26/21     PageID.441 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                                                                          EASTERN DISTRICT OF WASHINGTON
                                                                  for the_
                                                     Eastern District of Washington
                                                                                                              Aug 26, 2021
             LISA M., obo MLB, a minor child,                                                                  SEAN F. MCAVOY, CLERK


                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 1:20-CV-3163-RMP
       COMMISSIONER OF SOCIAL SECURITY,                              )
                                                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The parties' Stipulated Motion for Remand ECF No. 20 is GRANTED.
’
              Plaintiff's Motion for Summary Judgement, ECF No. 16 is DENIED AS MOOT.
              The matter is REVERSED and REMANDED to the Commissioner of Social Security.
              JUDGMENT entered in favor of Plaintiff.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                       Rosanna Malouf Peterson                               on a stipulated motion for remand.




Date: 08/26/2021                                                            CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Mishani Jack-Gonzalez
                                                                                          (By) Deputy Clerk

                                                                             Mishani Jack-Gonzalez
